DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 11/23/2021 is acknowledged.  Claims 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-9 and 12 are objected to because of the following informalities:  
In claim 1 lines 26 and 30, it appears that --connector-- should be inserter after “socket”.  
In claim 6, “the respective latches” lacks antecedent basis.  
In claim 9, “the respective locating features” lacks antecedent basis.  
In claim 12 line 3, it appears “extend” should be --extends--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crighton (US 7,677,900, cited in the IDS of 6/8/2020).
Regarding claim 1, Crighton discloses a system, comprising: a printed circuit board (PCB) (22); and dual in-line memory module (DIMM) socket connectors (24, 24’), comprising a first DIMM socket connector (24’) connected to a top side (23’) of the PCB and a second DIMM socket connector (24) connected to a bottom side (23) of the PCB, wherein each of the first and second DIMM socket connectors comprises: a socket (24) to accept a memory module; two latches (28) located at opposite ends of the socket to secure the memory module; a first tab (29) extending (upwards in Fig. 5) from one of the latches at one end of the DIMM socket connector and comprising a first aperture (50); and a second tab (second 29) extending form the other one of the latches at an opposite end of the DIMM socket connector and comprising a second aperture (second 50) with an insert (inner space); a first fastener (48) extending through the first aperture of the first DIMM socket connector and engaged with the insert of the second DIMM socket connector in the second aperture of the second DIMM socket [connector] such that the fastener is accessible from a location above the first tab (intended use, accessible in Fig. 5); a second fastener (second 48) extending through the first aperture of the second DIMM socket connector and engaged with the insert of the first DIMM socket connector in the second aperture of the first DIMM socket [connector], such that the fastener is accessible from a location below the second tab of the second DIMM socket connector (intended use, accessible in Fig. 6).  Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
Regarding claim 2, Crighton discloses each of the DIMM socket connectors being a press-fit connector (i.e. pressed to the circuit board).  
Regarding claim 3, Crighton discloses each of the DIMM socket connectors being a surface mount connector (i.e. mounted to a surface of the circuit board).  
Regarding claim 5, Crighton discloses the first and second fasteners comprises latches (48).  
Regarding claim 6, Crighton discloses the respective latches of the first and second fasteners comprising press-fit latches.  
Regarding claim 7, Crighton discloses each of the DIMM socket connectors including a press-fit latch (45) underneath and at a mid-point of the DIMM socket connector.  
Regarding claim 8, Crighton discloses each tab (29) includes a locating feature (48).  
Regarding claim 9, Crighton discloses the respective locating features of the first and second DIMM socket connectors are engaged with corresponding indentations on the PCB and align the first and second DIMM socket connector relative to the PCB.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crighton in view of Si et al. (US 2006/0084318).
Regarding claim 4, Si teaches the first aperture (51) to allow a screw (68) to pass through and the insert being a threaded insert (52).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use fattener taught by Si in order to strongly secure the connectors to the PCB.

Regarding claim 10, Crighton discloses a DIMM socket connector, comprising: a socket (24, 30); a first latch (28) at a first end of the socket and a second latch (second 28) at a second end of the socket; and a first tab (29), extending from the first latch (50) and comprising a first aperture (64) configured to removably receive a first fastener (48).  Crighton also discloses a second tab (second 29), extending from the second latch and comprising a second aperture (another 50) configured to removably receive a second fastener (second 48) from a position below the second tab; and an insert (inner space of second 50) positioned in the second aperture and configured to engage the second fastener in a state of the second fastener being received in the second aperture.  Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
Si teaches a first tab (50) extending from the housing and comprising a first aperture (51) configured to removably receive a first fastener (70) form a position above the first tab and extending through the first aperture to a position below the first tab (Fig. 3).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a fastener received from above and extending to below the tab in order to facilitate alignment and removability of the fastener.  
Regarding claim 12, Si discloses the first fastener configured to, in a coupled state of the socket connector to a first side of a PCB (14), extends through the first aperture of the first tab and through the PCB and to engage an insert (inside of 52) in an aperture of a tab of a second socket connector coupled to a second side of the PCB, wherein in an engaged state of the first fastener with the insert, the first fastener is accessible from a location above the first tab (Si, Fig. 3).  
Regarding claim 13, Si teaches an aperture including a threaded insert (52).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a threaded insert, as taught by Si, in order to strongly secure the connectors to the PCB.  
Regarding claim 14, Crighton discloses a latch (45) at a mid-point and underneath the DIMM socket connector configured to connect to the PCB.  
Regarding claim 15, Crighton discloses the latch at the mid-point and underneath the DIMM socket connector configured to engage with a corresponding retention feature (45, Fig. 11) included on the PCB.  
Regarding claim 16, Crighton discloses the first tab and second tab including a locating feature (body of 72) configured to engage with a corresponding indention on a PCB and align the DIMM socket connector relative to the PCB.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
Please note that claim 1 does not require that the fasteners be accessible in a coupled state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833